Citation Nr: 0331159	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  99-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On February 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  
	  
1.  Ask the appellant to provide a list 
of the names and addresses of all 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
the appellant for post-traumatic stress 
disorder (PTSD), hearing loss and 
tinnitus during the period of 1945 to 
the present.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified. 

When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where 
VA has already made reasonable efforts 
to obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we 
were unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that we will 
proceed to decide his appeal without 
these records unless he is able to 
submit them.  Allow an appropriate 
period of time within which to respond.

2.  Obtain all records of the 
appellant's PTSD treatment from the VA 
Medical Center, Mental Health Clinic, in 
Muskogee, Oklahoma.  In October 1999, a 
VA social worker indicated that she was 
referring the veteran to this clinic for 
a PTSD evaluation.

If, after obtaining the records from the 
mental health clinic, there is a 
diagnosis of PTSD, develop the veteran's 
claim for service connection for PTSD.  
First, send a development letter asking 
the veteran to give a comprehensive 
statement regarding his alleged 
stressors.  

3.  The veteran has identified one 
stressor that allegedly caused acoustic 
trauma during service.  This occurred 
when his unit (24th Division, 3rd Engineer 
Combat Battalion) made an amphibious 
landing on Mindora, Philippines.  At the 
time, there were allegedly two liberty 
ships offshore that were loaded with 
bombs and aviation gas.  A kamikaze 
crashed into one of these ships causing 
an explosion.  A Japanese Zero allegedly 
attacked the other ship, causing another 
explosion.  The force of one of the 
explosions knocked over the soldiers 
that were on shore and affected their 
hearing.  In light of this assertion, 
contact the appropriate State or Federal 
agency and obtain all service personnel 
records showing the appellant's dates 
and places of assignment and whether the 
attacks might have occurred as alleged.  
The desired records relate to active 
duty performed in the U.S. Army during 
the period of February 1942 to June 
1945.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

Thereafter, prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide 
any available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR 
with a description of all alleged 
stressors identified by the veteran.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination.  Notify the veteran that it 
is his responsibility to attend the 
scheduled examination and that a failure 
to report as scheduled might have an 
adverse effect on his appeal.  Send the 
claims folder to the examiner for 
review.  Request the examiner to: (1) 
review the entire claims file, 
particularly the service medical 
records; (2) conduct all studies deemed 
appropriate; (3) indicate whether the 
veteran has hearing loss and/or 
tinnitus; and (4) opine whether the 
disorder(s) is(are) at least as likely 
as not related to the veteran's period 
of active service, including in-service 
acoustic trauma reported by the veteran 
and documented in-service ear infections 
and notations of defective hearing.  If 
the examiner determines that a disorder 
preexisted service, he should indicate 
whether the disorder was aggravated in 
service.  Advise the examiner to provide 
the rationale on which he bases his 
opinion. 

5.  If the records confirm a diagnosis 
of PTSD and verify at least one 
stressor, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a PTSD 
examination.  Notify the veteran that it 
is his responsibility to attend the 
scheduled examination and that a failure 
to report as scheduled might have an 
adverse effect on his appeal.  Send the 
claims folder to the examiner for 
review.  Request the examiner to: (1) 
review the entire claims file; (2) 
conduct all studies deemed appropriate; 
(2) indicate whether the veteran has 
PTSD; and (3) opine whether that 
disorder is at least as likely as not 
related to a verified in-service 
stressor. Advise the examiner to provide 
the rationale on which he bases his 
opinion.

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





